                                             Case 5:19-cv-07016-BLF Document 89 Filed 03/27/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     NICHOLE HUBBARD, et al.,                          Case No. 19-cv-07016-BLF
                                   8                    Plaintiffs,
                                                                                           ORDER TERMINATING MOTIONS
                                   9              v.                                       TO DISMISS WITHOUT PREJUDICE
                                  10     GOOGLE LLC, et al.,                               [ECF 64, 65]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           This Order concerns the two motions to dismiss the original Complaint (ECF 1) filed by the

                                  14   various Defendants in this case on January 23, 2020. ECF 64, 65. These motions to dismiss were

                                  15   originally set for hearing on April 16, 2020. On March 13, 2020, however, the parties filed a

                                  16   stipulation regarding these motions, ECF 86, which this Court accepted, ECF 87. That stipulation

                                  17   permitted Plaintiffs to file an amended complaint on or before March 26, 2020; in the meantime, the

                                  18   April 16, 2020 hearing on Defendants’ motions to dismiss the Complaint was vacated. ECF 87 at

                                  19   6. The stipulation further provided that “[o]n or before April 16, 2020, Defendants shall either (i)

                                  20   file a new motion(s) to dismiss addressed to the amended complaint, (ii) advise the Court that they

                                  21   intend to proceed with the pending motion(s); or (iii) withdraw the pending motion(s) to dismiss.”

                                  22   Id.

                                  23           Plaintiffs have now filed the Amended Complaint (ECF 88).           Although the original

                                  24   stipulation permitted Defendants to elect to proceed with their already filed motions to dismiss,

                                  25   those motions have been mooted by the filing of the Amended Complaint. Hence, in the interest of

                                  26   clarity, the Court will TERMINATE as moot the motions to dismiss at ECF 64 and 65; the

                                  27   termination is WITHOUT PREJUDICE to the Defendants refiling the same or substantially similar

                                  28   motions to dismiss directed to the Amended Complaint. The deadline for filing any renewed motion
                                          Case 5:19-cv-07016-BLF Document 89 Filed 03/27/20 Page 2 of 2




                                   1   to dismiss remains April 16, 2020. The Court also notes that, pursuant to the Court’s Standing Order

                                   2   re Civil Cases, arguments or exhibits in the original motions to dismiss may not be incorporated by

                                   3   reference.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: March 27, 2020

                                   8                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
